Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-2, 10, 12, 18-20, 28-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S.  Pre-Grant Publication US 2020/0136708 A1 (Provisional Application 62/454,568 filed on Feb 3, 2017) to Pan et al. (hereinafter Pan) in view of U.S. Pre-Grant Publication US 2019/0089420 A1 to Koskela et al. (hereinafter Koskela) in view of U.S. Pre-Grant Publication US 2019/0044756 A1 to Zhao et al. (hereinafter Zhao)

 	As to claims 1, 12, 18 and 30, Pan discloses communication method, comprising:
 	determining, by a terminal device, beam correspondence information, wherein the beam correspondence information indicates a beam correspondence between an uplink transmitting beam and a downlink receiving beam of the terminal device (Pan; [0003]; Provisional application [0082]; [0143]-[0145]. [0148] discloses RRC message includes beam correspondence information) ; and
 	transmitting, by the terminal device, radio resource control (RRC) signaling to a network device, wherein the RRC signaling comprises the beam correspondence information (Pan; [0003]; Provisional application [0082]; [0143]-[0145]).
 	Pan discloses of sending a message that includes information, but fails to disclose information indicating uplink beam group and uplink beam in each group. However, Koskhela discloses 
 	transmitting, by the terminal device capability information of the terminal device, the capability information of the terminal device are carried in different indication domains of the RRC signaling and the capability information of the terminal device comprises information of uplink transmitting beam groups of the terminal device, wherein the information of the uplink transmitting beam groups comprises a number of the uplink transmitting beam groups and a number of uplink transmitting beams comprised in each of the uplink transmitting beam groups (KosKhela; Fig.10: Steps 122 and 124; [0208]; [0220]-[0221] discloses of defining groups for uplink beams for the uplink communication. [0196] last line discloses a UE sending report that indicates p different beam group. [0156] discloses a UE sends report through RRC signaling)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings so that network device can make a decision based on the received information indicated by the UE and thus provide a QoS
 	Pan- Koskhela discloses of sending RRC signal, but fails to disclose of sending RRC signal before beam training. However, Zhao discloses
 	wherein the transmission of the RRC signaling to the network device is performed before beam training (Zhao; Fig.8: 801; 802 and [0089]-[0090] shows and discloses of transmission of the RRC signaling to the network device is performed before beam training). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings so that network device can make a decision of beam tarining based on the received information indicated by the UE and thus provide a QoS

As to claims 2 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition Pan-Koskhela-Zhao discloses wherein the beam correspondence is one of a plurality of beam correspondence, and the plurality of beam correspondence comprise that beam correspondence holds and beam correspondence does not hold (Pan; [0165]; Provisional application [0145]).

As to claim 10 and 28, the rejection of claim 1 as listed above is incorporated herein. In addition Pan-Koskhela-Zhao discloses wherein the determining, by a terminal device, beam correspondence information comprises:
determining, by the terminal device, that the beam correspondence information indicates that beam correspondence at the terminal device holds if at least one of the following conditions is satisfied:
the terminal device is capable of determining the uplink transmitting beam for uplink transmission based on a measurement by the terminal device on at least one downlink receiving beam (Pan; [0003]; [0100]; Provisional application [0082]; [0143]-[0145]; [0155]); or
the terminal device is capable of determining the downlink receiving beam for downlink transmission based on an indication from the network device, wherein the indication from the network device is obtained through a measurement by the network device on at least one uplink transmitting beam of the terminal device.

As to claims 20, the rejection of claim 18 as listed above is incorporated herein. In addition Pan-Koskhela-Zhao discloses wherein the memory further has executable instructions stored thereon that when executed by the processor cause the output interface to:
transmit a first message to the network device, wherein the first message comprises the beam correspondence information, and the first message is a message in which the terminal device transmits a random access preamble signal to the network device in a random access procedure. (Pan; [0003]; [0100]; Provisional application [0082]; [0143]-[0145]; [0155]).

As to claims 29 and 35, the rejection of claim 18 as listed above is incorporated herein. In addition Pan-Koskhela-Zhao discloses wherein the memory further has executable instructions stored thereon that when executed by the processor cause the output interface to:
report the beam correspondence information to the network device based on an indication from the network device (Pan; [0003]; [0100]; Provisional application [0082]; [0143]-[0145]; [0155]).

Allowable subject matter
	 	Claims 21-22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478